PER CURIAM.
This cause came on to be heard upon the joint stipulation of counsel that the above numbered and entitled cause be remanded to the United States Board of Tax Appeals, and was submitted to the Court; on consideration whereof, it is now here ordered, adjudged, and decreed by this court that this cause be, and it is hereby, remanded to the United States Board of Tax Appeals, with the instructions that it enter its order that the transferee liability of the petitioner has been settled and satisfied.
It is further ordered, adjudged, and decreed that the mandate of this court issue without delay.